Citation Nr: 0914746	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  03-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to May 21, 2002 and 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In August 2004, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC for 
further evidentiary development.

In a March 2006 rating decision, the AMC increased the rating 
for the Veteran's service-connected PTSD to 50 percent, 
effective May 21, 2002.  However, as that grant did not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

In October 2006, the Board once again remanded this case to 
the RO via the AMC for further evidentiary development.  The 
requested development was completed, and the case has now 
been returned to the Board for further appellate action.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the AMC.  VA will notify you if 
further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for an increased rating for PTSD.

As an initial matter, the Board notes that the October 2006 
remand instructions requested that a neuropsychiatrist, or a 
neurologist and a psychiatrist were to examine the Veteran to 
determine the level of disability due to nonservice cognitive 
dysfunction due to a motor vehicle accident versus the 
service connected PTSD.  The October 2008 examination was 
conducted by a neuropsychologist.  However, because it was 
determined that the Veteran does not currently suffer from 
cognitive symptoms that, if extant, are more than mild in 
degree, the Board finds the prior instructions were 
substantially complied with and no new examinations are 
necessary at this time based on the evidence currently of 
record.

With respect to the basis for remand, the Board notes that 
the October 2008 examination reports both reflect that the 
Veteran has been awarded benefits by the Social Security 
Administration (SSA).  However, a copy of the SSA decision 
and the underlying records upon which the award is based are 
not contained in the claims file.  As these records may be 
relevant to his claim, a request should be made to the SSA 
for any records pertaining to the Veteran, including any 
decisions and any medical evidence relied upon in making 
those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In addition, ongoing medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, during the pendency of this appeal, the Court issued 
a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), pertaining to VCAA notice for an increased 
compensation claim.  The Court stated that 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Thus, on 
remand, the RO/AMC should provide corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate a claim for an increased 
rating.  In accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008), the notice should notify the 
Veteran that, to substantiate an 
increased rating claim, he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
Veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation.

2.  Obtain VA mental health treatment 
records dating since November 2004 from 
the Clarksburg, West Virginia VA 
healthcare system and from the 
Morgantown, West Virginia Vet Center.

3.  The RO/AMC should contact the SSA 
and request copies of all documents 
pertaining to the Veteran, including 
any decisions and any medical records 
relied upon in making those decisions.

4.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

